DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/21 has been entered.

Response to Arguments
                                           Response: 35 U.S.C.  § 101
1.    Examiner Response:
Applicant’s arguments, see pages 8-11, filed 2/8/21, with respect to the 35 U.S.C. 101 rejections have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections of claims 1 and 3-21 has been withdrawn. 

                                         Response: 35 U.S.C.  § 103
2.    Examiner Response:
The Applicant’s arguments on pages 11-14 with respect to the limitation of claim 1 that states “receiving real-time information during a drilling operation for a drillstring disposed in a bore in a formation, wherein at least some of the real-time information is rendered to a display with respect to depth of the bore” have been considered but are moot because the arguments do not apply to the current rejection.


3.    Examiner Response:
The Applicant’s arguments on pages 11-14 with respect to the limitation of claim 1 that states “rendering a level indicator for the risk probability to the display with respect to depth of the bore” have been considered but are moot because the arguments do not apply to the current rejection.

4.    Examiner Response:
The Applicant’s arguments on pages 11-14 with respect to the limitation of claim 1 that states “based at least in part on the level indicator for the risk probability and the primary contributing factor to the risk probability, issuing a signal for control of drilling equipment of the drilling operation that reduces waste in drilling that increases the depth of the bore” have been considered but are moot because the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 13-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsao et al. (U.S. Patent 5,508,915) (from IDS dated 12/19/17) in view of Calleja et al. (U.S. PGPub 2012/0188091) in further view of Aldred (U.S. PGPub 2002/0103630) in further view of online reference Safety and risk of managed pressure drilling operation using Bayesian network, written by Abimbola et al.

With respect to claim 1, Tsao et al. discloses “A method” as [Tsao et al. (Col. 3 lines 1-5, “The current invention is a method, etc.”)];
“analyzing at least a portion of the real-time information using a physics-based model to generate a result” as [Tsao et al. (Abstract, Col. 11 lines 8-21, “The model is applied to a drill string, etc.”)];
While Tsao et al. teaches analyzing at least a portion of the real-time information using a physics-based model to generate a result, Tsao does not explicitly disclose “receiving real-time information during a drilling operation for a drillstring disposed in a bore in a formation, wherein at least some of the real-time information is rendered to a display with respect to depth of the bore; estimating uncertainty associated with the real-time information; rendering a level indicator for the risk probability to the display with respect to depth of the bore; based at least in part on the level indicator for the risk probability and the primary contributing factor to the risk probability, issuing a signal for control of drilling equipment of the drilling operation that 
Calleja et al. discloses “receiving real-time information during a drilling operation for a drillstring disposed in a bore in a formation, wherein at least some of the real-time information is rendered to a display with respect to depth of the bore” as [Calleja et al. (paragraph [0012] – [0013], Fig. 2)];
“estimating uncertainty associated with the real-time information; analyzing at least a portion of the real-time information using a physics-based model to generate a result” as [Calleja et al. (paragraph [0020])] Examiner’s interpretation: The combining of geological projection with an extrapolation of a well bore trajectory, estimates are made of interception with a particular boundary;
“rendering a level indicator for the risk probability to the display with respect to depth of the bore” as [Calleja et al. (paragraph [0017])];
“based at least in part on the level indicator for the risk probability and the primary contributing factor to the risk probability, issuing a signal for control of drilling equipment of the drilling operation that reduces waste in drilling that increases the depth of the bore” as [Calleja et al. (paragraph [0022] – [0023],Table 1)] Examiner’s interpretation: Table 1 shows for example, when the indicator has a color of yellow, a message appears that the drill string is beginning to get closer to the bed boundary and the upcoming results are being monitored and to drill as planned;
“and receiving additional real-time information responsive to the control of the drilling equipment of the drilling operation.” as [Calleja et al. (paragraph [0022] – [0023],Table 1)] Examiner’s interpretation: If the indicator is a color of yellow or green, it sends a signal to 
Tsao et al. and Calleja et al. are analogous art because they are from the same field endeavor of drilling hazards within a wellbore.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Tsao et al. of analyzing at least a portion of the real-time information using a physics-based model to generate a result by incorporating receiving real-time information during a drilling operation for a drillstring disposed in a bore in a formation, wherein at least some of the real-time information is rendered to a display with respect to depth of the bore; estimating uncertainty associated with the real-time information; rendering a level indicator for the risk probability to the display with respect to depth of the bore; based at least in part on the level indicator for the risk probability and the primary contributing factor to the risk probability, issuing a signal for control of drilling equipment of the drilling operation that reduces waste in drilling that increases the depth of the bore; and receiving additional real-time information responsive to the control of the drilling equipment of the drilling operation as taught by Calleja et al. for the purpose of determining information useful to the steering of well drilling operations
The motivation for doing so would have been because Calleja et al. teaches that by having rendering a display that includes a color-coded risk indicator to facilitate the steering of a drill string, the ability to evaluate drilling of a desired path can be accomplished (Calleja et al. (Abstract, paragraph [0002], paragraph [0012]).
While the combination of Tsao et al. and Calleja et al. teaches contemplating using the Bayes theorem for calculating posterior probabilities, Tsao et al. and Calleja et al. do not 
Aldred et al. discloses “computing, via a forward progression through a tuned Bayesian network of a computing system, a risk probability of the drilling string sticking in the bore in the formation based at least in part on the result and the estimated uncertainty, wherein the tuned Bayesian network accounts for a plurality of contributing factors” as [Aldred et al. (paragraph [0043] – [0044])] Examiner’s interpretation: The examine notes that the phrase “contributing factors” are not defined within the claims.  The examiner considers the alarms or other types of indicators as being the plurality of contributing factors, since an identified cause (e.g., contributing cause, etc.) to an output (e.g., an indicator such as an alarm, etc.), may be utilized to generate one or more signals that can be issued from the framework 600 to one or more pieces of equipment (e.g., to effectuate control of such one or more pieces of equipment as to one or more field operations, etc.), see paragraph [0128] of the specification.  Also, the examiner considers the Aldred et al. reference as teaching the forward progression through a tuned Bayesian network, since the probability of distribution is being provided as the wellbore is being drilled;
Tsao et al., Calleja et al. and Aldred et al. are analogous art because they are from the same field endeavor of drilling hazards within a wellbore.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Tsao et al. and Calleja et al. of modeling the probability of a drill string becoming stuck within a given time frame by incorporating 
The motivation for doing so would have been because Aldred et al. teaches that by having a well plan where a position, likelihood and severity of at least one drilling hazard are determined, the ability to identify drilling hazards, and assess the likely consequences of the hazards can be accomplished (Aldred et al. (paragraph [0012] – [0014]).
While the combination of Tsao et al., Calleja et al. and Aldred et al. teaches a forward progression through a tuned Bayesian network, where the Bayesian network accounts for a plurality of contributing factors, Tsao et al., Calleja et al. and Aldred et al. do not explicitly disclose “identifying a primary contributing factor of the plurality of contributing factors to the risk probability via a backward progression through the tuned Bayesian network;
Abimbola et al. discloses “identifying a primary contributing factor of the plurality of contributing factors to the risk probability via a backward progression through the tuned Bayesian network” as [Abimbola et al. (Pg. 142, left col., 2nd paragraph, “By forward propagation, the frequency, etc.”)] Examiner’s interpretation: The examiner notes that the phrase contributing factors is not defined within the claims.  The examiner considers the primary contributing factor to be MPD hardware system failure, since the MPD hardware system failure is identified as the main contributing factor;
Tsao et al., Calleja et al., Aldred et al. and Abimbola et al. are analogous art because they are from the same field endeavor of drilling hazards within a wellbore.

The motivation for doing so would have been because Abimbola et al. teaches that by thoroughly analyzing Bayesian networks, the ability to assess the safety critical elements of constant bottom-hole pressure drilling techniques and their safe operating pressure regime (Abimbola et al. (Abstract).

With respect to claim 3, the combination of Tsao et al., Calleja et al., Aldred et al. and Abimbola et al. discloses the method of claim 1 above, and Aldred et al. further discloses “wherein the signal comprises an alert.” as [Aldred et al. (paragraph [0044])];

With respect to claim 4, the combination of Tsao et al., Calleja et al., Aldred et al. and Abimbola et al. discloses the method of claim 1 above, and Tsao et al. further discloses “responsive to comparing the risk probability to a threshold, identifying the primary contributing factor to the risk probability.” ” as [Tsao et al. (Col. 11 lines 1-8, “The preferred embodiment contemplates the use, etc.”, Col. 11 lines 50-65, “Probability histories 42-43 of wells being drilled, etc.”)];

With respect to claim 5, the combination of Tsao et al., Calleja et al., Aldred et al. and Abimbola et al. discloses the method of claim 4 above, and Aldred et al. further discloses “wherein the identifying comprises progressing backwards through the tuned Bayesian network to identify an input to the Bayesian network.” as [Aldred et al. (paragraph [0045])];

With respect to claim 6, the combination of Tsao et al., Calleja et al., Aldred et al. and Abimbola et al. discloses the method of claim 1 above, and Aldred et al. further discloses “wherein the tuned Bayesian network comprises a risk of differential sticking component” as [Aldred et al. (paragraph [0052])] Examiner’s interpretation: The examiner considers the stuck pipe to be the differential sticking component, since the term “stuck pipe” refers to a portion of a drill string that cannot be rotated or moved axially and differential sticking can be a condition where the drill string cannot be moved (rotated or reciprocated) along the axis of the bore, see paragraph [0070] of the specification;
“and a risk of pack-off sticking component.” as [Aldred et al. (paragraph [0047])] Examiner’s interpretation: The examiner notes that the phrase “pack-off sticking component” is not defined within the claims or the specification.  The examiner considers the collapse of the wellbore to be the pack-off sticking component, since pack-off is to plug the wellbore around a drill string, which can occur from a wellbore wall collapsing around a drill string, see attachment of definition of pack-off;

With respect to claim 7, the combination of Tsao et al., Calleja et al., Aldred et al. and Abimbola et al. discloses the method of claim 6 above, and Aldred et al. further discloses 

With respect to claim 8, the combination of Tsao et al., Calleja et al., Aldred et al. and Abimbola et al. discloses the method of claim 7 above, and Aldred et al. further discloses “determining potential for differential sticking via the differential sticking component prior to performing the drilling operation.” as [Aldred et al. (paragraph [0045], paragraph [0052])];

With respect to claim 9, the combination of Tsao et al., Calleja et al., Aldred et al. and Abimbola et al. discloses the method of claim 1 above, and Aldred et al. further discloses “wherein the computing occurs during the drilling operation.” as [Aldred et al. (paragraph [0043])];

With respect to claim 13, the combination of Tsao et al., Calleja et al., Aldred et al. and Abimbola et al. discloses the method of claim 1 above, and Aldred et al. further discloses “wherein the information comprises drilling fluid information.” as [Aldred et al. (paragraph [0025], paragraph [0029])];

With respect to claim 14, the combination of Tsao et al., Calleja et al., Aldred et al. and Abimbola et al. discloses the method of claim 1 above, and Aldred et al. further discloses “comprising determining at least one cause of the risk probability.” as [Aldred et al. (paragraph [0031], paragraph [0045])] Examiner’s interpretation: The Examiner considers drilling hazards 

With respect to claim 15, the combination of Tsao et al., Calleja et al., Aldred et al. and Abimbola et al. discloses the method of claim 1 above, and Aldred et al. further discloses “comprising determining at least one action to mitigate the risk probability.” as [Aldred et al. (paragraph [0045])] Examiner’s interpretation: The examiner considers the at least one action to mitigate the risk probability, to be the revising of the determinations of the spatial positions, lithologies, fluid pressures of formations to be drilled in the wellbore risk and severity of hazards, since these elements go into the risk probability of the wellbore; 

With respect to claim 16, the combination of Tsao et al., Calleja et al., Aldred et al. and Abimbola et al. discloses the method of claim 15 above, and Aldred et al. further discloses “wherein the at least one action comprises an action that aims to prevent cuttings from packing off around the drillstring.” as [Aldred et al. (paragraph [0050])] Examiner’s interpretation: The examiner considers the changing of the elements of the well plan to be the action that aims to prevent cuttings from packing off around the drillstring, since with changing the elements of the well plan, the risk and/or consequences of particular hazards are going to be changed;

With respect to claim 17, the combination of Tsao et al., Calleja et al., Aldred et al. and Abimbola et al. discloses the method of claim 16 above, and Aldred et al. further discloses “wherein the action comprises at least one of increasing rotation rate and increasing circulation rate to clean the bore.” as [Aldred et al. (paragraph [0050])] Examiner’s interpretation: The 

With respect to claim 18, the combination of Tsao et al., Calleja et al., Aldred et al. and Abimbola et al. discloses the method of claim 17 above, and Aldred et al. further discloses “wherein the action comprises associated parameters that decrease likelihood of creating a hole or washout.” as [Aldred et al. (paragraph [0050])] Examiner’s interpretation: The elements of the well plan are changed where the risk and/or consequences of particular hazards are going to be changed;

With respect to claim 21, the combination of Tsao et al., Calleja et al., Aldred et al. and Abimbola et al. discloses the method of claim 1 above, and Abimbola et al. further discloses “wherein the tuned Bayesian network comprises a directed acyclic graph wherein at least one node comprises at least two inputs, wherein at least one of the at least two inputs comprises a model-based input and wherein the computing outputs values for tiers of risk.” as [Abimbola et al. (Pg. 139, sec. 3, 1st – 3rd paragraph, “Bayesian network (BN) is a widely used, etc.”, Fig. 2)];

6. 	Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsao et al. (U.S. Patent 5,508,915) (from IDS dated 12/19/17), Calleja et al. (U.S. PGPub 2012/0188091), Aldred (U.S. PGPub 2002/0103630), online reference Safety and risk of managed pressure .

With respect to claim 19, Indo et al. discloses “A system” as [Indo et al. (paragraph [0006])];
“a processor” as [Indo et al. (paragraph [0039], Fig. 3)];
“memory accessible by the processor” as [Indo et al. (paragraph [0039], Fig. 3)];
“processor-executable instructions stored in the memory” as [Indo et al. (paragraph [0039], Fig. 3)];
Tsao et al., Calleja et al., Aldred et al., Abimbola et al.and Indo et al. are analogous art because they are from the same field endeavor of analyzing the drilling of a wellbore.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Tsao et al., Calleja et al., Aldred et al. and Abimbola et al. of having a method that teaches analyzing the drilling of a wellbore by incorporating A system, a processor, memory accessible by the processor, and processor-executable instructions stored in the memory as taught by Indo et al. for the purpose of sampling and analyzing formation fluid.
The motivation for doing so would have been because Indo et al. teaches that by acquiring optical spectra data that is indicative of the optical characteristic, the ability to estimate a formation volume factor of the formation fluid based on the optical spectra data (Indo et al. (paragraph [0005] – [0006]).
The other limitations of the claim recite the same substantive limitations of claim 1 above and are rejected using the same teachings.

With respect to claim 20, Indo et al. discloses “One or more computer-readable storage media comprising processor-executable instructions to instruct a computing system” as [Indo et al. (paragraph [0039], Fig. 3)] Examiner’s interpretation: Having a processor demonstrates that there is a computer readable storage media/medium, since a medium is embedded within a processor;
Tsao et al., Calleja et al., Aldred et al., Abimbola et al. and Indo et al. are analogous art because they are from the same field endeavor of analyzing the drilling of a wellbore.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Tsao et al., Calleja et al., Aldred et al. and Abimbola et al. of having a method that teaches analyzing the drilling of a wellbore by incorporating One or more computer-readable storage media comprising processor-executable instructions to instruct a computing system as taught by Indo et al. for the purpose of sampling and analyzing formation fluid.
The motivation for doing so would have been because Indo et al. teaches that by acquiring optical spectra data that is indicative of the optical characteristic, the ability to estimate a formation volume factor of the formation fluid based on the optical spectra data (Indo et al. (paragraph [0005] – [0006]).
The other limitations of the claim recite the same substantive limitations of claim 1 above and are rejected using the same teachings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128